Citation Nr: 1140930	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  96-27 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to September 1966.

This matter returns to the Board of Veterans' Appeals (Board) following remands issued in February 2001, November 2003, May 2008 and May 2009.  This matter was originally on appeal from a March 1996 rating decision issued in by the RO in Waco, Texas.

In January 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge regarding the issues on appeal.  The transcript of the hearing is associated with the claims file and has been reviewed.


FINDING OF FACT

The Veteran has no current disability manifested by excessive daytime sleepiness.


CONCLUSION OF LAW

A sleep disorder other than sleep disturbed breathing with hypoventilation was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

The instant claim was initially adjudicated prior to the passage of the VCAA.  Thus, the pre-adjudicatory notice did not satisfy the duty to notify obligations.  An April 2001 letter satisfied the duty to notify provisions then extant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in April 2001, he was provided ample opportunity to respond over the last decade with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran most recently in June 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Board notes that the April 2001 letter did not include the degree of disability or effective date elements under Dingess.  Such notice was provided in March 2006 and again in June 2009.  The Veteran has had opportunity to respond and the claim was readjudicated most recently in the June 2010 SSOC.  The Board concludes that the duty to notify has been discharged.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible, including those of Drs. Foster and Klepper and from Critical Care Consultants.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded multiple medical examinations to obtain an opinion as to whether the Veteran has a sleep disorder as the result of service.  These exams occurred in May 2001 and May 2009.  The examiners concluded that no sleep disorder was present.  These opinions were rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  The opinion were supplemented by a July 2011 independent medical expert (IME) opinion which also indicated that there was no distinct sleep disorder diagnosable on the record.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, supra.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case repeatedly, in February 2001, November 2003, May 2008 and May 2009.  The February 2001 remand was to provide the Veteran with adequate notice under the VCAA, request that the Veteran identify all health care providers, obtain the Veteran's outstanding VA treatment records, ask the Veteran whether he had filed a claim with the Social Security Administration, provide a description of post service asbestos exposure, obtain clinical records from private providers Gregory H. Foster, Mark S. Klepper and Critical Care Consultants, schedule the Veteran for respiratory and sleep disorders, and ask the Veteran whether he wished to provide testimony at a personal hearing.  The Veteran was provided with VCAA notice under then-current guidance in April 2001.  This was supplemented in 2006 and 2009.  The April 2001 notice letter also asked the Veteran identify all health care providers and whether he had filed a claim with the Social Security Administration.  The Veteran's VA treatment records were obtained.  The treatment records from Dr. Foster were obtained in 2004.  The Veteran's treatment records from Dr. Klepper and Critical Care Consultants were obtained in 2003.  The Veteran was provided respiratory and sleep disorder VA examinations in May 2001, August 2004, August 2008 and May 2009.  The Board notes that the asbestos exposure information request was for a claim previously granted and is not pertinent to the issue presently before the Board.  The Board concludes that February 2001 remand instructions have been completed in full.  The November 2003 remand was to ask the Veteran to provide information, particularly medical evidence, establishing a causal relationship between service and any respiratory and/or sleep disorders and provide the Veteran with a neurological examination in connection with this claim, to include sleep studies if appropriate.  The information request was completed in a May 2004 letter to the Veteran.  The Veteran was provided a respiratory but not neurological examination in 2004.  The May 2008 and May 2009 remands were remands to ensure the November 2003 instructions were carried out.  The Veteran received a July 2009 neurology VA examination in satisfaction of these instructions.  The examination is adequate, as discussed above.  The Board finds that the RO complied substantially with November 2003, May 2008 and May 2009 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

In January 2011, the Board requested that an IME provide a medical opinion on an unresolved and complex medical matter in the case.  The Board received the requested IME opinion in July 2011.  The Veteran and his representative were notified of the medical opinions in August 2011 and afforded an opportunity to submit additional evidence and argument.  See 38 C.F.R. § 20.903 (2011); see also Thurber v. Brown, 5 Vet. App. 119 (1993).  The Veteran responded that he had no additional evidence or argument.  The Board concludes that due process has been afforded with regard to the IME.  See id.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II. Service Connection

The Veteran seeks service connection for a sleep disorder.  The Veteran was granted service connection for sleep disturbed breathing with hypoventilation in a May 2009 Board decision.  For the reasons that follow, the Board finds that the Veteran has no other diagnosed sleep disorder.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran brought a pair of claims, one for a sleep disorder and one for a respiratory disorder to include asbestosis.  Following lengthy development and multiple remands, the Board granted service connection for a respiratory disorder, identified as sleep disturbed breathing with hypoventilation in May 2009.  Service connection cannot be granted twice for the same disability.  The Board will restrict the decision to a sleep disorder other than sleep disturbed breathing with hypoventilation.  

Apart from sleep disturbance, the Veteran has reported excessive daytime sleepiness.  With respect to the Veteran's contentions that he has experienced daytime sleepiness since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Veteran reports a symptom, daytime sleepiness.  The Veteran has indicated that he tends to fall asleep during the day and at times posing great danger to himself, such as while driving.  It is not apparent from the record that the complaint of the symptom is sufficient to diagnosis a disorder.  

The underlying cause of excessive daytime sleepiness and whether the symptom represents a disability has been the subject of much evaluation.  

The Veteran was originally evaluated at an October 1997 general medical VA examination.  The Veteran reported that he had narcolepsy or a sleeping disorder that began in 1967.  He reported that he can be sitting and talking to someone and fall asleep.  He complained that his driver's license had been taken away.  Following a physical examination, the examiner indicated that the Veteran had a history of narcolepsy, recurrent.

The Veteran's VA treatment records also do not show a sleep disorder.  The Veteran complained of sleepiness during an October 1997 psychiatric examination.  The Veteran was given an Axis I diagnosis of primary hypersomnolence at the time.  The Board notes that no physical examination was conducted.  

The Veteran underwent a July 1998 Agent Orange registry examination.  The daytime sleepiness is not mentioned.  No narcolepsy was noted in the currently diagnosed disorders.  

The Veteran was seen for a May 2001 VA examination.  The Veteran reported his history of excessive daytime sleepiness and falling asleep while waiting, talking and at the wheel.  The Veteran claimed to have been in a motor vehicle accident as a result, but could not remember the details.  The examiner conducted a physical examination.  The Veteran was scheduled for an August 2001 sleep study.  The Veteran was found to have sleep disturbed breathing with hypoventilation.  A central neurogenic hypoventilation was found.  Obstructive sleep apnea was ruled out.  After the sleep study, the examiner completed a September 2001 addendum diagnosing a central apnea with significant hypoxemia more likely than not resulting in subjective excessive daytime somnolence.

The Veteran was also seen for an August 2004 VA examination.  The Veteran reported his history of excessive daytime sleepiness and falling asleep while waiting, talking and at the wheel.  He denied ever being involved in a motor vehicle accident.  The Veteran reported that he is completely aware on awakening and aware that he fell asleep.  Following review of the Veteran's treatment records and physical examination, the Veteran was diagnosed with sleep disordered breathing.  No other sleep disorder was diagnosed.

The Veteran was seen for another respiratory VA examination in August 2008.  The Veteran reported his history of excessive daytime sleepiness and falling asleep at the wheel.  He denied ever being involved in a motor vehicle accident.  The examiner noted the prior sleep study.  The examiner indicated that the Veteran did not have obstructive sleep apnea, but did have sleep hypoventilation which would leave him quite sleepy.  The Veteran has already been service-connected for the sleep disturbance with hypoventilation.  The Board finds that this exam does not establish the presence of a distinct disability for which service connection may be granted. 

The Veteran was seen for a May 2009 neurology VA examination.  The Veteran reported that he had a problem with sleepiness (hypersomnia) beginning after his return from Vietnam.  The Veteran reported an Article 15 for falling asleep at his guard post while in Vietnam.  The Veteran reported driving for five years for a railroad company after service.  The Veteran reported that he would drive for about 50 minutes or so and pull over to sleep for 40 to 60 minutes before continuing.  He denied ever being involved in a motor vehicle accident.  The Veteran reported that he would feel progressively more tired and then typically lie down to sleep.  He did not endorse cataplexy, hypnagogic or hypnopompic hallucinations or sleep paralysis.  The Veteran reported going to bed at 8:30 or 9:00 at night and falling asleep rapidly.  The Veteran reported sleeping until 7:00 a.m. the next morning.  The Veteran reported nightmares, which were occurring less frequently; at the time of the exam, the nightmares were once every other week.  The Veteran reported that coffee was ineffective in maintaining alertness.  The Veteran's August 2001 sleep study was reviewed.  The examiner conducted a neurological examination.  The examiner discussed the sleep disturbed breathing and concluded that the findings did not meet the criteria for central neurogenic hypoventilation.  The examiner also concluded that the clinical history did not appear to satisfy the requirements for a diagnosis of narcolepsy.  The examiner indicated that the low oxygen reported during the sleep study would not be enough to account for the Veteran's excessive daytime sleepiness.  

The Board sent this claim for an IME in January 2011 to determine if the Veteran had a sleep disorder.  The Board received back a July 2011 opinion.  The opinion reviewed the claims file and all of the relevant evidence.  The Veteran's many VA examinations were discussed.  The examiner concluded that the Veteran had no diagnosed sleep disorder on the record.  The examiner also concluded that if even the Veteran had a sleep disorder it would not be related to service.  

The Board notes that the IME opinion indicates that additional testing would be necessary to resolve the question of whether the Veteran has a disability given the abnormal sleep study results from 2001.  The Board has, however, already resolved reasonable doubt in the Veteran's favor and determined that a disability did exist, granting service connection for sleep disturbed breathing with hypoventilation in the May 2009 decision.  Further remand for follow-up on the 2001 sleep study would not result in additional benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

The Board finds that the Veteran does not have a current disability which is manifested by excessive daytime sleepiness.  The Board recognizes that the Veteran is competent to report the symptom; however, this does not make a diagnosis.  The Board notes that the 1997 general medical examination report indicates a history of narcolepsy.  The 2009 neurological examination indicates that the criteria for a narcolepsy diagnosis were not met based on the Veteran's reported history.  The 1997 examination was conducted by a physician's assistant while the 2009 examination was conducted by a medical doctor specializing in neurology.  Narcolepsy is a neurological disorder.  See 38 C.F.R. § 4.124a, Diagnostic Code 8108 (2011).  The Board gives more weight to the neurologist's opinion in assessing whether the Veteran has narcolepsy.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has narcolepsy.  The Board has also considered the 1997 primary hypersomnolence Axis I diagnosis.  The Board notes that this diagnosis was offered during a psychiatric examination without any physical examination or discussion of the diagnostic criteria to support the conclusion.  Again, the Board finds the 2009 neurology examination report more probative both for being a full examination conducted by a specialist and for discussing the basis of the diagnosis.  Furthermore, there is disagreement as to whether the Veteran's daytime sleepiness is the result of the sleep disturbed breathing.  This disagreement does not alter the outcome of the case.  If the sleepiness is the result of the sleep disturbed breathing, it cannot be independently service-connected.  If the sleepiness is not the result of the sleep disturbed breathing, a current disability is required to support a grant of service connection for it.  A "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability manifested by excessive daytime sleepiness.  Service connection must be denied.  See Hickson.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a sleep disorder other than a respiratory disorder characterized by sleep hypoventilation is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


